Mr. Justice Duncan, dissenting: Section 23 of article 5 of our present constitution provides that “the officers named in this article shall receive for their services a salary to be established by law, which shall not be increased or diminished during their official terms, and they shall not, after the expiration of the terms of those in office at the adoption of this constitution, receive to their own use any fees, costs, perquisites or office, or other compensation.” In pursuance of this constitutional provision our present statute provides that there shall be allowed and paid an annual salary, in lieu of all other salaries, fees, perquisites, benefit or compensation in any form whatsoever, to the Governor the sum of $12,000, together with the use and occupancy of the executive mansion; to the Lieutenant-Governor the sum of $2500, and if the powers and duties of the office of Governor shall devolve upon the Lieutenant-Governor he shall during such emergency be entitled to the emoluments thereof; and to the Superintendent of Public Instruction the sum of $7500. In pursuance of the constitution the compensation of the members of the legislature was fixed by statute at $2000 for the period for which members of the house are elected, and ten cents per mile for each mile necessarily traveled in going to and returning from the seat of government at each session, and $50 per session for each member, which shall be in full for all incidental expenses. From a careful consideration of the foregoing provisions of the constitution and of the statutes on salaries it clearly appears that the legislature intended that the sum of $2500, annually, should be the full compensation for the services and personal expenses of the Lieutenant-Governor when not serving the State as Governor. The legislators knew, when passing the statute on salaries, that as president of the senate he would be required to travel to and from the seat of government during the sessions of the legislature, the same as the other members thereof,' and they also well knew that he could legally receive no other or further compensation as salary, in any form, than the sum that they were then fixing for him, by subsequent legislation during his term. It is, however, not material to determine what was the purpose or intent of the legislature in passing the various provisions of the Salaries act, as it is the clear intent and purpose of said constitutional provision to prohibit the increase or decrease of the salaries of all State officers by way of further allowances, in any form, during their terms of office. ' The salary of an officer is just as certainly increased by an allowance to him of railroad fare, hotel bills or cigar bills paid by him during his term as if he had been allowed a like sum as salary in an act denominating the sum as increased salary. It is well understood that a person who takes an office takes it cum onere, and is legally bound to perform the duties thereof for the salary or refuse to qualify, or resign in case he has qualified. If it be admitted that the present salary of the Lieutenant-Governor is not ample for his services and that the legislature ought to have allowed him his necessary expenses for travel in the first instance, the constitution, nevertheless, prohibits any such further allowance during his term. There can be no doubt that the legislature then had full right and power to specifically allow a sum, in addition to his salary, for his necessary expenses had it seen fit to do so. The constitution, however, in my judgment, absolutely prohibited any change or addition to the salary of Lieutenant-Governor during his term by way of an additional allowance for personal expenses or otherwise, and the rule is too important to the public to allow any infringement thereof whatever. For like reasons above given I think the following appropriations to the Superintendent of Public Instruct tion should be held to be invalid, to-wit: “For conducting ■three county examinations, $1500 each, setting questions and correcting manuscripts, $4500 per annum; for conducting State examination, setting questions and correcting manuscript, $250 per annum; for conducting examinations for medical colleges, $1400 per annum.” The objection to these items specifically stated is that the sums are made payable personally to the superintendent for his services in the particulars named. If the said sums are to be paid to or for any other employees or persons to render the services therein named, and not to the superintendent for his own use and for his own services, it should clearly so appear by the appropriation itself, so that it may be known whether or not it is a valid appropriation, or an invalid one for the purpose of increasing the salary of the superintendent. .1 recognize the right and power of the legislature to at any time provide for the payment to the superintendent or any other State officer sufficient sums to pay for the legitimate expenses of his office, such as stamps, office supplies and other legitimate expenses growing out of the maintenance thereof. I recognize, also, that it is.legitimate for the legislature to provide for assistants and employees necessary to have the office properly conducted, and to appropriate to the officer fixed and definite sums to pay said assistants and employees the definite compensation fixed for their services, when the work of the office becomes so onerous that the officer cannot himself fully perform it. When," however, the allowance to the officer is an expense purely personal to the officer, caused by his going to and from his office, and not in pursuance of the duties of his office, or for his personal support or enjoyment while in office, such as car fare or hotel and cigar bills, or when the additional allowance is made to him for his own use, either for services rendered by him or by his assistants or employees who are otherwise provided for and paid, then such allowances are illegal and void because in contravention of the constitution. For the foregoing reasons I respectfully dissent from that portion of the opinion supported by the majority of the court that holds valid the appropriation of $2000 to the Lieutenant-Governor for traveling expenses and the said appropriations to the Superintendent of Public Instruction.